DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to claims filed on 12/10/2021. Claims 1-2, 5-7, 9, and 12-28 are considered in this office action. Claims 3-4, 8, and 10-11 have been cancelled. Claims 24-28 have been added. Objections to the specification and claims 2, 5, and 20-21 and the 35 U.S.C. 112(b) rejections of claims 5-6 and 20-21 have been withdrawn in light of the instant amendments. Claims 1-2, 5-7, 9, and 12-28 are pending examination. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Wiplinger does not actually detect whether the aircraft is in a landing state or not, or whether a landing process of the aircraft has been initiated because altitude alone is insufficient to actually determine whether an aircraft is landing
The glidescope technology taught by cited reference Bateman includes notable deficiencies including that the radio beacons have no way of knowing whether an aircraft is actually intending 
Cited reference Waigl is only directed to door alarms and one having ordinary skill in the art would never think to combine the teachings of Wiplinger with Waigl to render the present claims obvious

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s arguments A.-B. that cited reference Wiplinger does not actually detect whether the aircraft is in a landing state or not, or whether a landing process of the aircraft has been initiated because altitude alone is insufficient to actually determine whether an aircraft is landing, and that the glidescope technology taught by cited reference Bateman includes notable deficiencies including that the radio beacons have no way of knowing whether an aircraft is actually intending on landing or not because it relies solely on the location of the aircraft relative to the ground, and would incorrectly trigger a false alarm when specific flying techniques are tested and may not work at all airports, Applicant’s arguments are not commensurate with the claim language. Applicant’s arguments point out specific instances in which the invention taught by cited reference Wiplinger and by cited reference Bateman would produce a false positive or would not be compatible with certain as recited in the claim language overcomes the teachings of cited references Wiplinger and Bateman. Cited reference Wiplinger teaches a computer system 20 including software which, upon receiving the altitude or distance above surface information from surface monitor 16, determines whether the plane is preparing for a landing (determines landing process has been initiated) (Wiplinger, Par. [0028] lines 9-12). If computer system 20 determines that a landing is in progress, a determination is made based on the amplitude of the return signal as to whether aircraft 24 is above water or land and, based on the determination that aircraft 24 is above water or above land, the computer system 20 determines whether landing gear 12 is extended or retracted, respectively, wherein if computer system 20 determines landing gear 12 is extended or retracted while aircraft 24 is above water or land, respectively, computer system 20 activates pilot warning device 38 to alert the pilot landing gear 12 is in the incorrect configuration for the landing desired (obtains rule defining an aircraft landing state, monitors whether rule has been traversed when landing process has been initiated, and generates a communication output upon the rule being traversed). Cited reference Bateman teaches measuring the aircraft’s altitude above ground by a radio altimeter (Bateman, Col. 2 lines 66-67) and a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet 
In response to applicant's argument C. that cited reference Waigl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, cited reference Waigl relates to a safety and warning system for an aircraft and is reasonably pertinent to the particular problem of obtaining data from specific aircraft sensors and monitoring whether a rule included in a plurality of rules has been traversed according to the data from the aircraft sensor. Therefore, Examiner maintains that cited reference Waigl is analogous art and one or ordinary skill in the art would be motivated to combine the teachings of cited reference Waigl with cited reference Wiplinger in order to draw the attention of a cabin attendant to a presence of these conditions and the respective situations (Waigl, Par. [0007] lines 4-6).

Claim Objections
Claim 25 objected to because of the following informalities:
Claim 25 line 2 “1200’ AGL” should read “1200 feet above ground level”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 7, 9, 12, 15, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiplinger (US 2003/0011493 A1).
Regarding claim 1, Wiplinger discloses “A standalone electronic device for generating a communication while in an aircraft, the device comprising: a processor; and a memory communicably coupled to the processor (Fig. 1-2 and Par. [0020] line 7 to Par. [0021] line 6 teaches a computer system in an aircraft operatively connected to landing gear sensor, surface monitor, and pilot warning system, wherein the computer system can be a personal computer, microprocessor, or PIC microcontroller (standalone electronic device) containing a complete central processing unit and memory) and storing: an aircraft data module including instructions that when executed by the processor cause the processor to obtain aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); a rules module including instructions that when executed by the processor cause the processor to obtain a rule defining an aircraft landing state; a monitoring module including instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed by the aircraft data when a landing process has been initiated; and an output module including instructions that when executed by the processor cause the processor to generate a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor (determines landing process has been initiated), and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in 
Regarding claim 7, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the one or more sensors supported of the aircraft includes a sensor selected from the group consisting of avionic sensors, a GPS sensor, an attitude and heading reference sensor (AHRS), a pitot static sensor, and an aircraft engine data sensor (Par. [0013] lines 3-8 and Par. [0022] lines 1-5 teaches the computer accepting input from a surface monitor and a navigational device such as a global positioning unit, where the surface monitor can be any type of pilot awareness system providing altitude data such as terrain awareness systems, GPS receivers, sonar range finders, or a physical sensor)”.
Regarding claim 9, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the rule defines a state of the aircraft and wherein the communication output includes one or more of a message to change the state of the aircraft, a visual output, an audible output, and a tactile output (Par. [0024] lines 1-7 teaches the pilot warning device can be any type of warning device and may present a visual warning and/or an acoustical warning; Par. [0028] lines 9-21 and Par. [0029] lines 1-4 teaches when the computer system determines the airplane is in the process of landing and there is land 
Regarding claim 12, Wiplinger discloses “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system that warns a pilot when landing gear of an aircraft is in the improper configuration for a landing on a particular surface), the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtaining a rule defining an aircraft state associated with a landing state of the aircraft; monitoring whether the rule has been traversed by the aircraft data; and generating a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface 
Regarding claim 15, Wiplinger discloses all the limitations of claim 12 above, and further discloses “a second rule defining a safety warning for the aircraft, and wherein monitoring whether the second rule has been traversed includes determining whether the safety warning for the aircraft has been traversed (Par. [0010] lines 2-4 teaches a landing gear warning system that warns a pilot when landing gear of an aircraft are in the improper configuration for landing on a particular surface (safety warning); Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system 
Regarding claim 19, Wiplinger discloses “A non-transitory computer-readable medium that stores machine readable instructions that when executed by a processor of a standalone electronic device from an aircraft (Fig. 1-2 and Par. [0020] line 7 to Par. [0021] line 6 teaches a computer system in an aircraft operatively connected to landing gear sensor, surface monitor, and pilot warning system, wherein the computer system can be a personal computer, microprocessor, or PIC microcontroller (standalone electronic device) containing a complete central processing unit and memory) cause the processor to: obtain aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensor of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor ; obtain a rule defining an aircraft state associated with a landing state of the aircraft; monitor whether the rule has been traversed with the aircraft data; and generate a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and if the landing gear is determined to be retracted, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the desired landing)”.
Regarding claim 24, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the aircraft data comprises one or more of an altitude, an airspeed, a vertical speed, and an aircraft pitch angle (Par. [0022] lines 1-2 teaches surface .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 2, 5, 13-14, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Bateman (US Patent 3,947,809).
Regarding claim 2, Wiplinger teaches all the limitations of claim 1 above, however Wiplinger does not explicitly teach “wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed a second time by the aircraft data, and wherein the output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed a second time by the aircraft data, and wherein then output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the monitoring module taught by Wiplinger monitor whether a rule has been traversed a second time as taught by Bateman and have the output module taught by Wiplinger generate a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 5, Wiplinger teaches all the limitations of claim 1 above, and further teaches “wherein the rule defining an aircraft state is a first rule; wherein the rules module further includes instructions that when executed by the processor cause the processor to obtain a second rule defining a second aircraft state, wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving only after the first rule has been traversed by the aircraft data, and wherein the output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and wherein the output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the monitoring module taught by Wiplinger monitor if the second rule has been traversed only after the first rule has been traversed as taught by Bateman and have the output module taught by Wiplinger generate a second communication upon the second rule being traversed as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).
Regarding claim 13, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 14, Wiplinger teaches all the limitations of claim 19 above, however Wiplinger does not explicitly teach “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 20, Wiplinger teaches all the limitations of claim 19 above, however Wiplinger does not explicitly teach “wherein the medium further stores machines readable instructions that when executed by the processor of the standalone electronic device from the aircraft cause the processor to: monitor whether the rule has been traversed a second time by the aircraft data; and generate a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “wherein the medium further stores machines readable instructions that when executed by a processor of a standalone electronic device from an aircraft cause the processor to: monitor whether the rule has been traversed a second time by the aircraft data; and generate a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the instructions taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.

Regarding claim 21, Wiplinger teaches all the limitations of claim 19 above, and further teaches “wherein the medium further stores machine readable instructions that when executed by the processor of the standalone electronic device from the aircraft cause the processor to: monitor whether a second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired (first rule); if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and if the landing gear is determined to be retracted, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the desired landing (second rule))”, however Wiplinger does not explicitly teach monitoring if the second rule has been traversed “only after a first rule has been traversed by the aircraft data, and generate a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after a first rule has been traversed by the aircraft data, and generate a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft descends below a first angular limit from a glide slope above a predefined altitude and generates a second type of warning when it descends below a second angular limit below the predefined altitude; and Col. 4 lines 38-40 teaches there will always be an advisory warning (first type of warning) before the command warning signal (second type of warning))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the medium taught by Wiplinger monitor if the second rule has been traversed only after the first rule has been traversed and generate a second communication upon the second rule being traversed as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).
Regarding claim 22, Wiplinger teaches “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system , the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtaining a rule defining an aircraft state of a landing gear during a landing process; monitoring whether the rule has been traversed a first time by the aircraft data; generating a first communication output upon the rule being traversed the first time (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed a second time”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed a second time (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule 
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 23, Wiplinger teaches “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system that warns a pilot when landing gear of an aircraft is in the improper configuration for a landing on a particular surface), the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtaining a first rule defining an aircraft state associated with a landing state of the aircraft; monitoring whether the first rule has been traversed a first time by the aircraft data; generating a first communication output upon the first rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above ; obtaining a second rule defining a second aircraft state associated with the landing gear, monitoring whether the second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired (first rule); if only after the first rule has been traversed by the aircraft data, and generating a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and generating a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft descends below a first angular limit from a glide slope above a predefined altitude and generates a second type of warning when it descends below a second angular limit below the predefined altitude; and Col. 4 lines 38-40 teaches there will always be an advisory warning (first type of warning) before the command warning signal (second type of warning))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring if the second rule has been traversed only after the first rule has been traversed 
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).
Regarding claim 25, Wiplinger teaches all the limitations of claim 24 above, however Wiplinger does not explicitly teach “wherein the processor generates a communication output when the monitoring module determines that the altitude is less than 1200’ AGL”.
	From the same field of endeavor, Bateman teaches “wherein the processor generates a communication output when the monitoring module determines that the altitude is less than 1200’ AGL (Col. 3 lines 6-11 teaches an advisory warning (communication output) will be generated when the aircraft is one dot or more below the glide scope at an altitude of 150 to 1000 feet and will generate a command warning when the aircraft is two dots or greater below the glide scope, anywhere from 150 to 300 feet above the ground)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the processor taught by Wiplinger generate a communication output when the monitoring module determines that the altitude is less than a certain value as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Waigl (US 2015/0145702 A1).
Regarding claim 6, Wiplinger teaches all the limitations of claim 1 above, however Wiplinger does not explicitly teach “wherein the one or more sensors supported by the standalone electronic device includes a sensor selected from the group consisting of a Global Positioning System (GPS) sensor, a pressure sensor, a compass, an accelerometer, and a gyroscope”.
	From the same field of endeavor, Waigl teaches “wherein the one or more sensors supported by the standalone electronic device includes a sensor selected from the group consisting of a Global Positioning System (GPS) sensor, a pressure sensor, a compass, an accelerometer, and a gyroscope (Par. [0110] lines 1-2 teaches the control device comprises a pressure difference sensor means)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Waigl to have the standalone electronic device sensor taught by Wiplinger be a pressure sensor as taught by Waigl.
	The motivation for doing so would be to draw the attention of a cabin attendant to a presence of certain conditions and their respective situations (Waigl, Par. [0007] lines 4-6).
Regarding claim 18, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “defining a virtual coach having a plurality of rules, where monitoring whether the rule has been traversed includes determining whether one of the plurality of rules has been traversed”.
	From the same field of endeavor, Waigl teaches “defining a virtual coach having a plurality of rules, where monitoring whether the rule has been traversed includes determining whether one of the plurality of rules has been traversed (Par. [0007] lines 1-4 teaches the warning circuitry is designed such that multiple conditions (plurality of rules) provided by various input signals may trigger the warning light (i.e. determines whether one of the plurality of rules has been traversed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Waigl to include in the method taught by Wiplinger defining a virtual coach having a plurality of rules and determining whether one of the plurality of rules has been traversed as taught by Waigl.
	The motivation for doing so would be to draw the attention of a cabin attendant to a presence of certain conditions and their respective situations (Waigl, Par. [0007] lines 4-6).

Claims 16-17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Masiello et al. (US 2013/0079955 A1).
Regarding claim 16, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “a another rule defining a compliance requirement for the aircraft, wherein monitoring whether the another rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement”.
	For the same field of endeavor, Masiello teaches “a another rule defining a compliance requirement for the aircraft, wherein monitoring whether the another rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement (Par. [0025] lines 8-10 and Par. [0026] lines 1-6 teaches comparing data values to thresholds to determine if the monitored structure is operating normally or abnormally (determining whether the compliance requirement has been traversed), where is the monitoring system determines the monitored structure is not operating normally, the monitoring system invokes reporting functionality to report an alarm to one or more entities and also stores the data obtained from the sensors for later analysis and/or troubleshooting (logs the traversal of the compliance requirement))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Masiello to have the rule taught by Wiplinger define a compliance requirement where monitoring the rule includes determining if the compliance requirement has been traversed as taught by Masiello, and including in 
	The motivation for doing so would be so analysts can have access to actual sensor readings so that detailed analysis can be performed without relying upon generic alarm states and/or imprecise location information (Masiello, Par. [0026] lines 6-9).
Regarding claim 17, Wiplinger teaches all the limitations of claim 15 above, however Wiplinger does not explicitly teach “a third rule defining a compliance requirement for the aircraft, wherein monitoring whether the third rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement”.
	For the same field of endeavor, Masiello teaches “a third rule defining a compliance requirement for the aircraft, wherein monitoring whether the third rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement (Par. [0025] lines 8-10 and Par. [0026] lines 1-6 teaches comparing data values to thresholds to determine if the monitored structure is operating normally or abnormally (determining whether the compliance requirement has been traversed), where is the monitoring system determines the monitored structure is not operating normally, the monitoring system invokes reporting functionality to report an alarm to one or more entities and also stores the data obtained from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Masiello to have the rule taught by Wiplinger define a compliance requirement where monitoring the rule includes determining if the compliance requirement has been traversed as taught by Masiello, and including in the method taught by Wiplinger logging the traversal of the compliance requirement as taught by Masiello.
	The motivation for doing so would be so analysts can have access to actual sensor readings so that detailed analysis can be performed without relying upon generic alarm states and/or imprecise location information (Masiello, Par. [0026] lines 6-9).
Regarding claim 28, Wiplinger teaches all the limitations of claim 24 above, however Wiplinger does not explicitly teach “wherein the rules module further comprises condition limits; and wherein the condition limits are adjustable”.
	From the same field of endeavor, Masiello teaches “wherein the rules module further comprises condition limits; and wherein the condition limits are adjustable (Par. [0024] lines 14-18 teaches the monitoring system stores threshold values that define alarm conditions (condition limits) as well as expected values that define various values expected at certain operating states such as ambient temperatures, thrust levels, flight phases, altitudes, and the like; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Masiello to have the rules module taught by Wiplinger include condition limits that are adjustable as taught by Masiello.
	The motivation for doing so would be to provide an ability to adjust the alarm trigger points to account for changing operational conditions (Masiello, Par. [0006] lines 12-13).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Bateman (US Patent 3,947,809) and further in view of Masiello et al. (US 2013/0079955 A1).
Regarding claim 26, the combination of Wiplinger and Bateman teaches all the limitations of claim 25 above, however the combination of Wiplinger and Bateman does not explicitly teach “wherein the processor generates a communication output when the monitoring module determines that the vertical speed is less than 200 feet per minute”.
	From the same field of endeavor, Masiello teaches “wherein the processor generates a communication output when the monitoring module determines that the vertical speed is less than 200 feet per minute (Par. [0024] lines 11-20 teaches a monitoring system executes one or more application programs for monitoring the data generated by sensors to determine if a structure is operating normally or abnormally, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wiplinger and Bateman to incorporate the teachings of Masiello to have the processor taught by the combination of Wiplinger and Bateman generate a communication output when the vertical speed is below a threshold as taught by Masiello.
	The motivation for doing so would be to determine if the structure is operating normally or abnormally during certain operating states (Masiello, Par. [0024] lines 13-17).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Bateman (US Patent .
Regarding claim 27, the combination of Wiplinger, Bateman, and Masiello teaches all the limitations of claim 26 above, however the combination of Wiplinger, Bateman, and Masiello does not explicitly teach “wherein the processor generates a communication output when the monitoring module determines that the airspeed is less than 120 knots”.
	From the same field of endeavor, Paterson teaches “wherein the processor generates a communication output when the monitoring module determines that the airspeed is less than 120 knots (Col. 3 lines 58-66 teaches when the airspeed is below a predetermined airspeed, such as 120 knots, the first warning generator is responsive to the warning initiation signal and generates a voice signal such as “TOO LOW GEAR” (communication output))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wiplinger, Bateman, and Masiello to incorporate the teachings of Paterson to have the processor taught by the combination of Wiplinger, Bateman, and Masiello generate a communication output when the airspeed is below 120 knots as taught by Paterson.
	The motivation for doing so would be so the warning criteria are optimized for the performance and operation characteristics of the aircraft (Paterson, Col. 1 lines 48-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        



/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665